Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uhm (10,293,236).  Regarding claim 1, Uhm discloses a portable angle adjuster tool for golf putting comprising a casing (500) having an inner space formed therein and having an insertion hole formed at a side of the casing toward the inner space.  Note Figure 1.  The tool also includes an indication hand (200) that is coupled via a shaft (220) to the casing such that the indication hand rotates in the inner space of the casing.  Note Figure 2 showing the indication hand (200) with a longitudinal pin hole in which a wedge pin (311) resides.  Uhm provides a knob (321) comprising a spiral shaft (320) inserted into the inner space of the casing through the insertion hole.  The knob defines a dial (321) formed at the end part of the spiral shaft and located outside of the casing.  Note column 5, lines 25-27.  Note Figure 1 which appears to show the dial larger than the diameter of the insertion hole.  In the alternative, it would have been obvious to one of ordinary skill in the art to form the dial larger than the diameter of the insertion hole in order to provide  a large knob that is easily actuatable by a user.  The tool of Uhm also includes a rotation weight (310) coupled to the spiral shaft in the inner space of the casing.  Note Figure 1.  The coupling between the spiral shaft and the rotation weight ensures that the rotation weight rotates in opposite circumferential directions from the spiral shaft.  Note Figure 1 showing a rotation pin (311) extending from the rotation weight.  Uhm states that the pin (311) is formed at the lower end of the rotation weight (310) and thus, the rotation pin is seen as being formed in the rotation weight.  The rotation pin is located at the longitudinal pin hole of the indication hand.  Note .  
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEVEN B WONG/Primary Examiner, Art Unit 3711